Opinion by
Fobd, J.
It was stipulated that the merchandise consists of belting for machinery in chief value of cotton and synthetic rubber (neoprene), composed of neoprene, rayon, and cotton, with neoprene the single individual component of chief value, not in chief value of rayon, valued at more than 40 cents per pound, similar to the belting covered by paragraph 913 (a), as modified, supra. In accordance with stipulation of counsel, the claim of the plaintiff was sustained, by virtue of the similitude clause in paragraph 1559 of the tariff act.